— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme court, Dutchess County, dated September 7, 1978, which dismissed the proceeding. Judgment af*894firmed, without costs or disbursements. The minutes of petitioner’s plea, at which a conditional promise as to sentence was made, reveal that he was aware of his predicate felony status and, at his sentence and in the presence of counsel, he admitted the allegations in the predicate felony statement. "Strict compliance with CPL 400.21 is waived when a defendant admits in open court that he has a prior felony conviction (People v Bryant, 47 AD2d 51)” (People v Blair, 59 AD2d 767). Hopkins, J. P., Suozzi, Gulotta and Cohalan, JJ., concur.